DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Priority
Acknowledgment is made of applicant's claim for foreign priority based on an application filed in REPUBLIC OF KOREA on 12/22/2017. It is noted, however, that applicant has not filed a certified copy of the KR10-2017-0178701 application as required by 37 CFR 1.55.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-24 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
The claims are generally narrative and indefinite, failing to conform with current U.S. practice.  They appear to be a literal translation into English from a foreign document and are replete with grammatical and idiomatic errors.
Claim 1 recites in line 3 “an object” and also recites in line 7 “an object”. It is unclear if same or different objects are intended to claim. For the purpose of compact prosecution, the examiner assumes the recitations refer to a same object.
Claim 1 recites in lines 7-8 “… (referred to as a "transfer object" hereinafter)…” The use of parentheses as a notification in the claim is improper. Furthermore, “a transferred object” should be defined in claim 1 without parentheses, and “the transfer object” recited in claims 1, 3, 4, 13, and 14 should be changed to “the transferred object”.
Claim 1 recites in lines 6-9 “a fourth process of separating an object, which is to be transferred, from the source substrate, integrate the transfer object in or on a surface of the deformable film, and separating the deformable film, in which the transfer object is integrated, from the source substrate”. The claim language is confusing. The intended meaning of the claim could not be determined. For the purpose of compact prosecution, based on the specification and the figures, the recitations are understood as “a fourth process of separating an object, which is to be transferred, from the source substrate, by separating the deformable film, in which the object is embedded into, from the source substrate”. Furthermore, the last limitation is read as “a fifth process of transferring the object, which is embedded into the deformable film, to a target substrate”.
Claims 2-24 are rejected because they inherit the deficiencies of claim 1, which they are dependent from.
Claim 2 recites the limitation “the degree of deformation” or “the number of deformations” in lines 2-3.  There is insufficient antecedent basis for these limitation in the claim.
Claim 3 recites the limitation “the objects” in line 2.  There is insufficient antecedent basis for this limitation in the claim. Only a single object is defined in claim 1.
Claim 4 recites in line 4 “an object”. Claim 1, which claim 4 is dependent from, also recites “an object”. It is unclear if same or different objects are intended to claim. For the 
Claim 6 recites the limitation “the non-transferred object” in line 2.  There is insufficient antecedent basis for this limitation in the claim.
Claim 7 recites the limitation “the non-transferred object” in line 2.  There is insufficient antecedent basis for this limitation in the claim.
Claim 7 recites the limitation “the additional integration object” in line 4.  Claim 4, which claim 7 is dependent from, recites “the first transfer object is integrated, and a second transfer object, a third transfer object, and an nth transfer object are additionally integrated respectively at different positions”. There are a plurality of the additional integration objects recited in claim 4, thereby it is unclear which additional integration object claim 7 implies to.
Claim 11 recites in line 1 “an object”. Claim 1, which claim 11 is dependent from, also recites “an object”. It is unclear if same or different objects are intended to claim. For the purpose of compact prosecution, the examiner assumes different objects are intended to claim.
Claim 19 contains a syntax error, thereby to be read as “further comprising forming the deformable film on a support substrate and placed on the source substrate, or forming the deformable film by laminating or coating on the source substrate.”
Claim 24 recites the limitation “further comprising performing an electrode forming process for driving the object transferred to the target substrate or connection with an external circuit.” It is unclear the intended meaning is “further comprising performing an electrode forming process for driving the object transferred to the target substrate or for connecting with an external circuit” or “further comprising performing an electrode forming process for driving or performing a connection forming with an external circuit.”
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.


Claims 1-13, 16-22, and 24 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Doi et al. (U.S. Patent No. 8,257,538).
Regarding to claim 1, insofar as the claim can be understood in view of the 112(b) rejection presented above, Doi teaches a transfer method using a deformable film, the transfer method comprising:
a first process of forming an object on a source substrate (Fig. 1, first process of forming object 3 on source substrate 1);
a second process of placing a deformable film on the source substrate on which the object is formed (Figs. 2-3, second process of placing deformable film 5 on the source substrate 1 on which the object 3 is formed);
a third process of embedding the object into the deformable film (Fig. 3, third process of embedding the object 3 into the deformable film 5);
a fourth process of separating an object, which is to be transferred (referred to as a "transfer object" hereinafter), from the source substrate, integrate the transfer object in or on a surface of the deformable film, and separating the deformable film, in which the transfer object is integrated, from the source substrate (Fig. 3, fourth process of separating object 3, which is the object to be transferred from the source substrate, by separating the deformable film 5, in which the transferred object 3 is integrated, from the source substrate 1); and
a fifth process of transferring the object integrated into the deformable film to a target substrate (Figs. 5-6, fifth process of transferring the object 3 integrated into the deformable film 5 to target substrate 7, or target substrate including layer 6/7/8).
Regarding to claim 2, Doi teaches the deformable film is deformed by light, heat, or pressure, and is formed of a material allowing control on the degree of deformation or the number of deformations (column 7, lines 39-42).
Regarding to claim 3, Doi teaches the third process further comprises selectively specifying the transfer object among the objects formed on the source substrate (column 10, lines 53-55; Fig. 13A-C; column 12, lines 50-60).
Regarding to claim 4, Doi teaches 
integrating a first target object on the deformable film (Fig. 13A, column 12, lines 37-40);
repeatedly executing the second through fourth processes (Fig. 13B, column 12, lines 52-55);
additionally embedded an object in the deformable film by an additionally embedding process, in which the first transfer object is integrated, and a second transfer object, a third transfer object, and an nth transfer object are additionally integrated respectively at different positions (Fig. 13C, column 12, lines 55-60).
Regarding to claim 5, Doi teaches the deformable film is deformed to correspond to a shape of the additional embedding object or additional integration object in the additional embedding process (Fig. 13C).
Regarding to claim 6, Doi’s teaching meets “when an embedding pattern is formed in the deformable film by the non-transferred object, embedding an additional embedding object or an additional integration object at a position at which the embedding pattern is formed, or a position adjacent thereto” (the requirement of “embedding an additional embedding object or an additional integration object at a position at which the embedding pattern is formed, or a position adjacent thereto” is only required when an embedding pattern is formed in the deformable film by a non-transferred object. The situation of “an embedding pattern is formed in the deformable film by a non-transferred object” is not applicable, therefore the limitation is satisfied by prior art).
Regarding to claim 7, Doi’s teaching meets when an embedding pattern is formed in the deformable film by the non-transferred object, deforming the embedding pattern, in the additional embedding process, to correspond to the form of the additional embedding object or the additional integration object (the requirement of “deforming the embedding pattern, in the additional embedding process, to correspond to the form of the additional embedding object or the additional integration object” is only required when an embedding pattern is formed in the deformable film by a non-transferred object. The situation of “an embedding pattern is formed in the deformable film by a non-transferred object” is not applicable, therefore the limitation is satisfied by prior art).
Regarding to claim 8, Doi teaches the additional integrated objects are of one same kind, or different from one another in any one of size, material, function and shape, and integrated into the deformable film in a single form or an array form (column 12, lines 52-55, different emitted light colors).
Regarding to claim 9, Doi teaches performing an anti-stiction process on a contact surface between the source substrate and the deformable film (Fig. 3, column 8, lines 10-20, anti-stiction layer 2 on a contact surface between the source substrate 1 and the deformable film 5 for helping to separate the embedded chip 3 and the deformable film 5 from the source substrate 1).
Regarding to claim 10, Doi teaches the fourth process further comprises separating the object from the source substrate by a Laser-lift-off method or a Chemical-lift-off-method (column 10, lines 48-55).
Regarding to claim 11, Doi teaches excluding an object not transferred from the source substrate to the target substrate in a Laser-lift-off process, or a protection film having resistance to wet etching surrounds the object that is not transferred (column 10, lines 48-55, selectively irradiating the devices with laser beams, objects which are not received laser radiations could not be transferred).
Regarding to claim 12, Doi teaches a sacrificial layer between the object and the source substrate (Fig. 2, element 2
Regarding to claim 13, Doi teaches the transfer object comprises a structure that is separable from the source substrate (Fig. 1, Fig. 4, the transfer object 3 comprises structure 3p that is separable from the source substrate).
Regarding to claim 16, Doi teaches the object comprises at least one or a combination of at least two of an electronic device, an optical device, a sensor device, a diode, a transistor, a photovoltaic device, a laser, a P-N junction, a nano device, an MEMS device, a nano material, a quantum dot, and a nano line, or provided in the form of an array thereof (column 6, lines 61-63, light emitting diode).
Regarding to claim 17, Doi teaches the third process further comprises adjusting an embedding depth by adjusting a pressure when the object is embedded (column 11, lines 17-23).
Regarding to claim 18, Doi teaches adjusting an adhesion between the target substrate and an object delivered thereto according to the embedding depth (column 11, lines 34-45).
Regarding to claim 19, Doi teaches forming the deformable film on a support substrate and placed on the source substrate, or formed the deformable film by laminating or coating on the source substrate (Figs. 2-3, forming the deformable film 5 on a support substrate 4 and placed on the source substrate 1).
Regarding to claim 20, Doi teaches the target substrate comprises at least one of a semiconductor substrate, a polymer substrate, glass, metal, paper, and an insulator (column 8, lines 52-57, metal).
Regarding to claim 21, Doi teaches the fifth process further comprises coating or laminating the target substrate on the deformable film (column 8, lines 52-57, coating metal)).
Regarding to claim 22, Doi teaches forming an adhesion layer on the target substrate or a delivery surface of the object (Fig. 6, element 8
Regarding to claim 24, Doi teaches performing an electrode forming process for driving the object transferred to the target substrate or connection with an external circuit (Figs. 8-9, column 9, lines 30-35).
Claims 1, 9-10, 13-16, 19-21, and 23-24 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Bower et al. (U.S. Patent No. 9,761,754).
Regarding to claim 1, insofar as the claim can be understood in view of the 112(b) rejection presented above, Bower teaches a transfer method using a deformable film, the transfer method comprising:
a first process of forming an object on a source substrate (Figs. 5A-E, first process of forming object on source substrate 500);
a second process of placing a deformable film on the source substrate on which the object is formed (Fig. 5F, second process of placing deformable film 509 on the source substrate 500 on which the object is formed);
a third process of embedding the object into the deformable film (Fig. 5F, third process of embedding the object into the deformable film 509);
a fourth process of separating an object, which is to be transferred (referred to as a "transfer object" hereinafter), from the source substrate, integrate the transfer object in or on a surface of the deformable film, and separating the deformable film, in which the transfer object is integrated, from the source substrate (Fig. 5G, fourth process of separating object, which is the object to be transferred from the source substrate, and separating the deformable film 509, in which the transfer object is integrated, from the source substrate 500
a fifth process of transferring the object integrated into the deformable film to a target substrate (Fig. 5I, fifth process of transferring the object integrated into the deformable film 509 to target substrate 512 or 414).
Regarding to claim 9, Bower teaches performing an anti-stiction process on a contact surface between the source substrate and the deformable film (Fig. 5E, performing an anti-stiction process by inserting layer 508 on a contact surface between the source substrate and the deformable film).
Regarding to claim 10, Bower teaches the fourth process further comprises separating the object from the source substrate by a Laser-lift-off method or a Chemical-lift-off-method (column 11, lines 16-17).
Regarding to claim 13, Bower teaches the transfer object comprises a structure that is separable from the source substrate (Figs. 5F-G, the structures of the object are separable from the source substrate 500).
Regarding to claim 14, Bower teaches forming a sacrificial layer between the object and the source substrate (Fig. 5C) wherein a portion of the transfer object among the objects is fixed to the source substrate by an anchor (Fig. 5D, element 506), and the transfer object forms a freestanding structure or an undercut structure to the source substrate by wet etching (Fig. 5H, column 11, lines 8-15). 
Regarding to claim 15, Bower teaches the object comprises a semiconductor comprising a structure including at least one of silicon, monocrystalline silicon, polycrystalline silicon, doped silicon, N-type silicon, P-type silicon, indium (In)gallium (Ga)-aluminum (Al)-nitrogen (N), In-Ga-Al-arsenic (As) (lead (P), antimony (Sb)), SiC, Ga2O3
Regarding to claim 16, Bower teaches the object comprises at least one or a combination of at least two of an electronic device, an optical device, a sensor device, a diode, a transistor, a photovoltaic device, a laser, a P-N junction, a nano device, an MEMS device, a nano material, a quantum dot, and a nano line, or provided in the form of an array thereof (column 5, lines 18-22).
Regarding to claim 19, Bower teaches forming the deformable film on a support substrate and placed on the source substrate, or formed the deformable film by laminating or coating on the source substrate (Fig. 5F, forming the deformable film by laminating or coating on the source substrate).
Regarding to claim 20, Bower teaches the target substrate comprises at least one of a semiconductor substrate, a polymer substrate, glass, metal, paper, and an insulator (column 6, lines 17-18).
Regarding to claim 21, Bower teaches the fifth process further comprises coating or laminating the target substrate on the deformable film (column 8, lines 52-57, coating metal)).
Regarding to claim 23, Bower teaches after the fifth process, forming a passivation layer on the target substrate onto which the object is transferred (Fig. 5K, passivation layer on the target substrate onto which the object is transferred is remaining of layer 500 below the device).
Regarding to claim 24, Bower teaches performing an electrode forming process for driving the object transferred to the target substrate or connection with an external circuit (column 11, lines 35-40).
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to VU A VU whose telephone number is (571)270-7467.  The examiner can normally be reached on M-F: 8:00AM - 5:00PM.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, JESSICA MANNO can be reached on 571-272-2339.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/VU A VU/Primary Examiner, Art Unit 2828